554 F.2d 653
J. W. GAMBLE, Plaintiff-Appellant,v.W. J. ESTELLE, Director, Texas Department of Corrections,Defendant-Appellee.
No. 74-3727.
United States Court of Appeals,Fifth Circuit.
June 22, 1977.

J. W. Gamble, pro se.
Daniel K. Hedges (Court-appointed), Houston, Tex., for plaintiff-appellant.
John L. Hill, Atty. Gen., Bert W. Pluymen, Asst. Atty. Gen., Austin, Tex., for defendant-appellee.
Appeal from the United States District Court for the Southern District of Texas.
Before CLARK, Associate Justice,* and GOLDBERG and AINSWORTH, Circuit Judges.**
PER CURIAM:


1
This case is before us again on remand from the United States Supreme Court with directions to consider, in light of the Supreme Court's opinion in Estelle v. Gamble, 429 U.S. 97, 97 S.Ct. 285, 50 L.Ed.2d 251 (1976) whether J. W. Gamble, a state inmate, has stated an 8th Amendment constitutional claim against the Director of the Department of Corrections (Director) and the warden of the prison arising out of medical treatment he received at the Texas Department of Corrections.  We have carefully examined the record and conclude that Gamble has failed to state such a claim.


2
The standard set forth by the Supreme Court by which we make this determination is as follows: if the inmate is the victim of "deliberate indifference to serious medical needs" in any manifestation, he states an 8th Amendment cause of action under 42 U.S.C. § 1983.  However, this "deliberate indifference" must be just that an accidental or inadvertent failure to provide adequate care will not suffice for § 1983 purposes.


3
Here Gamble has failed to meet the rigorous guidelines described above.  His complaint is directed primarily at the prison physician who actually performs the medical treatment, while the Director and the warden are parties, not for having failed to provide treatment, but more on respondeat superior principles in line with their official capacities.  We can find no evidence in the record that either exhibited"deliberate indifference" to Gamble's medical needs by means of interference with the prison doctor's performance or in any other manner which would satisfy the Supreme Court standard.


4
Therefore, we affirm the order of the District Court dismissing the complaint against the Director and the warden.



*
 Associate Justice of the United States Supreme Court, Retired, sitting by designation


**
 Justice Clark concurred in the above opinion before his death June 13, 1977